Russell, J.
1. The man robbed testified as follows: “I was robbed of $135 of lawful money. It was greenback money, and would pass. It was my individual money, and it was all paper money, greenbacks in fives and tens.” It is claimed that there is a variance in this proof from the allegation in the indictment, which charged the robbery of $135 of lawful money. “The courts judicially know that the term ‘greenback’ is the popular name used to designate a certain species of the currency of the United States.” McDonald v. State, 2 Ga. App. 633 (2), (58 S. E. 1067).
2. The. evidence practically demanded the verdict of guilty. The charge was free from error. The assignments of error based on the failure of the judge to charge the principles of law therein stated show that no written requests were submitted, and in the absence thereof the defendant can not complain.

Judgment affirmed.